NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 17-35 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a cutting element, comprising:
a supporting substrate comprising WC particles dispersed in a homogenized binder comprising Co within a range extending from 83 wt % Co to 98.75 wt % Co, W, C, and one or more of Be, Ga, Ge, Si, and Sn; and
a cutting table directly attached to an end of the supporting substrate, and comprising: inter-bonded diamond particles; and a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к-carbide precipitates.
Moreover, the prior art do not disclose or suggest a cutting element, comprising: a supporting substrate comprising WC particles dispersed in a homogenized binder comprising Co within a range extending from 83 wt % Co to 98.75 wt % Co, W, C, and two or more of Al, Be, Ga, Ge, Si, and Sn; and a cutting table directly attached to an end of the supporting substrate, and comprising: inter-bonded diamond particles; and a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к-carbide precipitates.

Applicant’s amendment has overcome the Double Patenting rejection presented in the previous Office Action, and has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731